Citation Nr: 0736209	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-25 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness and headaches.



REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk





INTRODUCTION

The veteran served on active duty from June 1943 to February 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran was scheduled for a videoconference hearing with 
a Board member conducted at the RO in May 2007 as requested 
in his form 9, substantive appeal.  The veteran did not 
attend the scheduled hearing. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
disability manifested by dizziness and headaches was present 
prior to service. 
 
2. Clear and unmistakable evidence shows that the veteran's 
disability manifested by dizziness and headaches was not 
permanently aggravated by service beyond a normal 
progression. 
 

CONCLUSION OF LAW

The veteran's claimed disability manifested by dizziness and 
headaches was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a September 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records 
and post service medical records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
evidence is against the veteran's claim, any question as to 
an appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002). 
 
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due 

to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2007); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service);  Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 
268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 
474, 479 (1997). 
 
If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that a higher court has clarified the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000). 

The initial question is whether the veteran's claimed 
disability manifested by dizziness and headaches was present 
prior to service.  In this instance, the report of physical 
and examination and induction was negative for any 
disabilities or defects.  In Crowe v. Brown, 7 Vet. App. 238 
(1994), the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2007).  In the 
absence of any clinical findings pertaining to a disability 
manifested by dizziness at the time of the veteran's entrance 
examination, the Board concludes, accordingly, that the 
presumption of soundness at entrance attaches. 
 
However, the medical evidence of record clearly and 
unmistakably shows that the veteran's disability manifested 
by dizziness was present prior to service and not permanently 
aggravated by service beyond a normal progression.  

Service medical records include a November 1943 report that 
the veteran had headaches and dizzy spells for an unknown 
amount of time.  The veteran reported that the dizzy spells 
were brought on by cough, strain, picking up things, and 
standing up too quickly.  The veteran did not lose 
consciousness and the dizziness cleared within 4 to 5 
minutes.  The history reports that the veteran was run over 
by a car at age seven or eight, but did not know if he lost 
consciousness.  There was also an incident where the veteran 
fell off of an ice truck but did not lose consciousness.  The 
history further reports that in 1940, he was knocked out by a 
pitched ball.        

Another treatment note dated in November 1943 which states 
that the veteran was hit by a baseball three years before and 
that he had recovered nicely with the exception of occasional 
dizzy spells which lasted a few seconds.  The treatment note 
goes on to report a second blow to the veteran's head by a 
baseball that had occurred six months before.  The veteran 
enlisted on June 12, 1943.  By the veteran's own account, six 
months prior to the examination date would place the injury 
as happening during May 1943, prior to enlistment.  The 
treatment note states that since this second blow to the 
head, his spells of dizziness occurred more frequently 
although he never fell or lost consciousness.  

The veteran underwent a physical and psychiatric examination 
which led to the veteran being released for medical reasons.  
A December 1943 report stated that he was admitted to the 
U.S. Naval Hospital in November 1943.  There was a 
psychiatric study with the veteran complaining of dizziness, 
headache and nervousness.  The report notes that the veteran 
told the examiner he has had these complaints since he was 
struck on the head by a baseball about five years before.  
The dizzy spells were incited by work, stretching or a sudden 
change in posture.  The dizzy episodes were followed by 
weakness, during which the veteran had to seek support and 
rest.  The report notes that the veteran complained 
constantly, although no spells of weakness were observed 
during the hospitalization.  Physical examination and 
laboratory studies including an electroencephalogram were all 
negative.  In a January 1944 statement to the veteran, it was 
explained that he was being recommended for discharge due to 
a constitutional psychopathic state with emotional 
instability.  The letter further stated that it was the 
opinion of the medical board that the disability did exist 
prior to service and was not aggravated by service.

The veteran argues that that his disability manifested by 
dizziness and headaches has been present for the last sixty 
years (in a letter dated December 2004).  He claims that the 
dizziness has gotten progressively worse as he has gotten 
older.  The veteran also claims in his substantive appeal, 
that he was never struck in the head with a baseball prior to 
entrance in the military or since.  This contention is 
directly contradicted by multiple contemporaneous records 
contained in the veteran's file.  

The veteran submitted a medical opinion dated in November 
2004 from Dr. O concerning his dizziness.  Dr. O reports that 
the veteran has had problems with fluctuating dizziness for 
the past 40 years (although Dr. O had only been treating the 
veteran for the prior two and one half years) and it is not 
clear that the veteran's inner ear is the source of his 
problems.  Dr. O also states that it is as likely as not the 
inner ear is contributing to the veteran's wooziness and 
dizziness.  However, Dr. O does not attribute such to an in-
service event, injury, disease or problem and provides no 
link between the veteran's current disability and his seven 
months in service more than sixty years before.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. at 23 (medical opinions which are 
speculative or inconclusive in nature cannot support a 
claim).

The veteran submitted an additional medical opinion from Dr. 
G, his family physician for 25 years.  Dr. G states that the 
veteran has had a long standing history of ear problems and 
had ear surgery while in the military and chronic symptoms 
which include vertigo.  However, the veteran did not undergo 
ear surgery while in the military and there is no indication 
of any ear problems in his service medical records.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical 
opinion that is based on the veteran's recitation of medical 
history and unsupported by clinical findings is not 
probative); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional). 

While the veteran contends on his substantive appeal that he 
was never struck by a baseball prior to service,  suffered a 
concussion from a gun blast, and was hospitalized in June and 
July 1943 for hearing loss and sea sickness, such contentions 
are not supported by the contemporaneous service personnel 
and medical records.  In this regard, his personnel records 
indicate he completed 7 weeks of recruit training on August 
9, 1943 after reporting on June 19, 1943.  Such records do 
not reflect any time lost for 2 to 3 weeks of hospitalization 
during June and July 1943, nor is there a record of transfer 
to the Naval Hospital during that time frame.  While the 
veteran's current recollection is that he was hospitalized 
for hearing loss and sea sickness, the service medical 
records do not reflect such complaints or findings.  The 
Board finds the service medical records and service personnel 
records are highly probative in this matter, that the 
veteran's recollections 60 years after service are simply not 
reliable.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  Moreover, any medical opinions based upon an 
unreliable history have no probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is 
based on the veteran's recitation of medical history and 
unsupported by clinical findings is not probative); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Finally, none of the medical evidence indicates that the 
veteran's preexisting dizziness or headaches was permanently 
worsened during service.

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's disability manifested by 
dizziness and headaches preexisted service, and that it was 
not aggravated by service. 


ORDER

Entitlement to service connection for a disability manifested 
by dizziness and headaches is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


